UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  05 April 2012 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):   Enclosure: Annual Information Update CRH plc ANNUAL INFORMATION UPDATE ("AIU") CRH plc (the "Company") published its Annual Report for the year ended 31st December 2011 on 27th March 2012. This annual information document has been prepared by the Company in accordance with the provisions of Part 11 of the Prospectus (Directive 2003/71/EC) Regulations 2005 (S.I. No 324 of 2005) and has been filed with the Central Bank of Ireland (the "Central Bank") in accordance with the provisions of the Prospectus Rules issued by the Central Bank. The Company is also publishing the AIU via a Regulatory Information Service today, 5th April 2012, and making it available in the Investors section of its website, www.crh.com, under News & Events, and is not relying solely on the Central Bank to fulfil its obligation to publish the AIU in accordance with the provisions of Part 11 of the Prospectus (Directive 2003/71/EC) Regulations 2005 (S.I. No. 324 of 2005). List of Announcements and Filings The following is a list of all announcements and filings of a regulatory nature, i.e. as prescribed by the rules of the markets on which the securities are admitted to trading, in the previous 12 months, together with the date of the release. This includes all announcements and filings made under the rules of the UK Listing Authority and the Irish Stock Exchange. This also includes all Companies Registration Office filings during the period, which are listed separately from the market filings. (i) Regulatory announcements and filings made to the UK Listing Authority and Irish Stock Exchange via a Regulatory Information Service 20-Apr-11 Annual Information Update 21-Apr-11 Transaction in Own Shares 28-Apr-11 Transaction in Own Shares 28-Apr-11 2010 Final Dividend - Scrip Alternative 03-May-11 Total Voting Rights 04-May-11 Interim Management Statement 04-May-11 Directorate Change 04-May-11 Result of AGM 10-May-11 Director/PDMR Shareholding 12-May-11 Transaction in Own Shares 13-May-11 Holding(s) in Company 19-May-11 Transaction in Own Shares 26-May-11 Transaction in Own Shares 31-May-11 Transaction in Own Shares 31-May-11 Total Voting Rights 02-Jun-11 Transaction in Own Shares 17-Jun-11 Transaction in Own Shares 30-Jun-11 Transaction in Own Shares 30-Jun-11 Total Voting Rights 05-Jul-11 Holding(s) in Company 06-Jul-11 CRH plc H1 2011 Development Strategy Update 07-Jul-11 Transaction in Own Shares 14-Jul-11 Transaction in Own Shares 18-Jul-11 Holding(s) in Company 26-Jul-11 Senior Management Change 28-Jul-11 Transaction in Own Shares 29-Jul-11 Total Voting Rights 11-Aug-11 Transaction in Own Shares 11-Aug-11 ICC Decision in relation to Secil Portuguese JV 16-Aug-11 Interim Results 2011 24-Aug-11 Director/PDMR Shareholding 30-Aug-11 Holding(s) in Company 30-Aug-11 2011 Interim Dividend Scrip Alternative 30-Aug-11 Director/PDMR Shareholding 31-Aug-11 Total Voting Rights 02-Sep-11 Transaction in Own Shares 09-Sep-11 2011 Interim Dividend Scrip Alternative 22-Sep-11 Transaction in Own Shares 30-Sep-11 Blocklisting Interim Review 30-Sep-11 Total Voting Rights 10-Oct-11 Director/PDMR Shareholding 12-Oct-11 Holding(s) in Company 13-Oct-11 Transaction in Own Shares 13-Oct-11 2011 Interim Dividend - Scrip Alternative 20-Oct-11 Transaction in Own Shares 21-Oct-11 Director/PDMR Shareholding 26-Oct-11 Non-Executive Board Appointment 27-Oct-11 Transaction in Own Shares 28-Oct-11 Total Voting Rights 28-Oct-11 Director Declaration 03-Nov-11 Transaction in Own Shares 08-Nov-11 Amendment to Share Listings 08-Nov-11 Interim Management Statement 17-Nov-11 Transaction in Own Shares 18-Nov-11 Director/PDMR Shareholding 18-Nov-11 Director/PDMR Shareholding 22-Nov-11 Director/PDMR Shareholding 29-Nov-11 Financial Calendar 2012 30-Nov-11 Transaction in Own Shares 30-Nov-11 Total Voting Rights 07-Dec-11 Board Member Retirement 08-Dec-11 Announcement re Entry to FTSE UK Index Series 15-Dec-11 Transaction in Own Shares 22-Dec-11 Transaction in Own Shares 22-Dec-11 Notice of Substitution of Issuer 28-Dec-11 Transaction in Own Shares 30-Dec-11 Total Voting Rights 04-Jan-12 Transaction in Own Shares 04-Jan-12 CRH plc H2 2011 Development Update 05-Jan-12 Transaction in Own Shares 12-Jan-12 Transaction in Own Shares 19-Jan-12 Transaction in Own Shares 26-Jan-12 Transaction in Own Shares 31-Jan-12 Total Voting Rights 02-Feb-12 Transaction in Own Shares 09-Feb-12 Transaction in Own Shares 20-Feb-12 Senior US Management Changes 22-Feb-12 Appointment of Chairman Designate 22-Feb-12 Non-Executive Board Appointment 23-Feb-12 Transaction in Own Shares 27-Feb-12 Director Declaration 28-Feb-12 Preliminary Results Announcement 29-Feb-12 Transaction in Own Shares 29-Feb-12 Total Voting Rights 01-Mar-12 Director/PDMR Shareholding 02-Mar-12 Transaction in Own Shares 08-Mar-12 Transaction in Own Shares 08-Mar-12 Director/PDMR Shareholding 13-Mar-12 2011 Final Dividend Scrip Alternative 13-Mar-12 Director/PDMR Shareholding 15-Mar-12 Transaction in Own Shares 22-Mar-12 Transaction in Own Shares 22-Mar-12 Holding(s) in Company 22-Mar-12 Director/PDMR Shareholding 27-Mar-12 Announcement re 2011 Annual Report & Scrip Dividend 29-Mar-12 Transaction in Own Shares 29-Mar-12 Announcement re Annual Report on Form 20-F 30-Mar-12 Total Voting Rights 02-Apr-12 Blocklisting Interim Review 03-Apr-12 Director/PDMR Shareholding 05-Apr-12 Transaction in Own Shares In addition to the above, the Company made the following filing with the United States Securities and Exchange Commission (the "SEC") via the EDGAR filing system: · 2011 Annual Report on Form 20-F on 28th March 2012; (ii) Companies Registration Office Filings 26-Apr-11 Return for Re-issue of Treasury Shares 10-May-11 G1P - Special Resolution 12-May-11 B10 - Change in Directors/Secretary 23-May-11 B5 - Return of Allotments 23-May-11 B6 - Particulars of a Contract Relating to Shares 16-May-11 Return for Re-issue of Treasury Shares 20-Jun-11 B1 - Annual Return & Financial Statement for the year ended 31/12/2010 10-Jun-11 Return for Re-issue of Treasury Shares 12-Jul-11 Return for Re-issue of Treasury Shares 29-Jul-11 Return for Re-issue of Treasury Shares 05-Sep-11 Return for Re-issue of Treasury Shares 03-Oct-11 Return for Re-issue of Treasury Shares 11-Nov-11 B5 - Return of Allotments 11-Nov-11 B6 - Particulars of a Contract Relating to Shares 08-Nov-11 B10 - Change in Directors/Secretary 07-Nov-11 Return for Re-issue of Treasury Shares 13-Dec-11 Return for Re-issue of Treasury Shares 06-Jan-12 B10 - Change in Directors/Secretary 06-Jan-12 Return for Re-issue of Treasury Shares 07-Feb-12 Return for Re-issue of Treasury Shares 01-Mar-12 B10 - Change in Directors/Secretary 06-Mar-12 Return for Re-issue of Treasury Shares 04-Apr-12 Return for Re-issue of Treasury Shares Availability of the full text of the Announcements/Filings Details of all regulatory announcements are available on the websites of the London Stock Exchange, the Irish Stock Exchange and the SEC (www.londonstockexchange.com, www.ise.ie and www.sec.gov respectively). Copies of any filings made with the Companies Registration Office are available from the Companies Registration Office (www.cro.ie). Accuracy of the Information The information referred to in this update was up to date at the time the information was published but some information may now be out of date. 5th April 2012 Contact: N. Colgan Company Secretary, CRH plc Tel: 00 3531 6344340 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date 05 April 2012 By:/s/Maeve Carton M. Carton Finance Director
